Citation Nr: 0117225	
Decision Date: 06/27/01    Archive Date: 07/03/01

DOCKET NO.  99-00 442A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to an increased rating for service-connected 
residuals of a shell fragment wound of the right parietal 
area with cerebral concussion, and a history of headaches, 
currently evaluated as 0 percent disabling.

2.  Entitlement to an increased rating for a service-
connected nervous condition, previously diagnosed as 
conversion reaction, currently evaluated as 0 percent 
disabling.

3.  Entitlement to service connection for post traumatic 
stress disorder. 


ATTORNEY FOR THE BOARD

M. J. Bohanan, Counsel




INTRODUCTION

The veteran served on active duty from January 1942 to 
October 1945.

This appeal arises from a June 1998 Department of Veterans 
Affairs Regional Office (VARO), Lincoln, Nebraska rating 
decision, which, in pertinent part, denied the veteran 
entitlement to an increased rating for service-connected 
residuals of a shell fragment wound of the right parietal 
area with cerebral concussion and a history of headaches, 
evaluated as 0 percent disabling; an increased rating for a 
nervous condition, evaluated as 0 percent disabling; and 
service connection for post traumatic stress disorder.

REMAND

As a preliminary matter, in his January 1999 substantive 
appeal, the veteran reported that he had additional VA 
examinations scheduled in February 1999, and requested that 
these records be considered prior to a final determination on 
his appeal.  However, these records have not yet been 
associated with the veteran's claims file.  Under the 
doctrine of constructive notice set forth in Bell v. 
Derwinski, 2 Vet. App. 611 (1992), non-record evidence that 
was not in the case file but was within the Secretary's 
control (such as VA records), and that predates a Board 
decision and could reasonably have been expected to be part 
of the record, is constructively deemed to have been before 
the Board at the time of its decision.  Bell holds that where 
documents proffered by the appellant are within the 
Secretary's control and could reasonably be expected to be a 
part of the record before the Secretary and the Board, "such 
documents should be a part of the record, and that if they 
are determinative of the claim, then a remand is required."  
Sims v. West, 11 Vet. App. 237, 239 (1998).

Further, a letter from the veteran's private physician, 
Joseph R. McCaslin, M.D. dated in October 2000, was 
associated with the veteran's claims file which indicates 
that the veteran received regular treatment for chronic 
headaches.  However, these treatment records have likewise 
not been associated with the veteran's claims folder.

In light of the need to remand the veteran's claim to obtain 
the aforementioned medical records regarding any worsening of 
his service-connected disabilities, the veteran should also 
be scheduled for additional VA examinations.  It is not clear 
that the examiners were able to review the veteran's claims 
file at the time of his examinations, and, upon remand, such 
reviews should be noted in the reports.

The United States Court of Appeals for Veterans Claims 
(Court) has held that the Board may consider only independent 
medical evidence to support Board findings. If the medical 
evidence of record is insufficient, the Board is always free 
to supplement the record by seeking an advisory opinion, 
ordering a medical examination or citing recognized medical 
treatises in its decisions that clearly support its ultimate 
conclusions.  Colvin v. Derwinski, 1 Vet.App. 171, 175 
(1991). 

Finally, there has been a significant change in the law 
during the pendency of this appeal.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among 
other things, this law eliminates the concept of a well-
grounded claim, redefines the obligations of the Department 
of Veterans Affairs (VA) with respect to the duty to assist, 
and supersedes the decision of the United States Court of 
Appeals for Veterans Claims in Morton v. West, 12 Vet. App. 
477 (1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 
(U.S. Vet. App. Nov. 6, 2000) (per curiam order), which had 
held that VA cannot assist in the development of a claim that 
is not well grounded.  This change in the law is applicable 
to all claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, 2096-2099 (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the VA regional office (RO) has not yet considered whether 
any additional notification or development action is required 
under the Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).

Accordingly, this case is REMANDED for the following:

1.  VARO should contact the veteran and 
request that he identify all VA or non-VA 
medical care providers who have treated 
him for his claimed disabilities.  After 
securing any necessary releases, VARO 
should obtain copies of all treatment 
records referred to by the veteran which 
have not been previously obtained, 
including treatment records from Dr. 
McCaslin.  These records should then be 
associated with the claims file.

2.  The veteran should be scheduled for 
additional VA psychiatric and 
neurological examinations.  The purpose 
of the examinations is to determine the 
extent of the veteran's service-connected 
residuals of a shell fragment wound to 
the right parietal area with cerebral 
concussion and a history of headaches, 
and his service connected nervous 
condition; and to determine whether the 
veteran has post traumatic stress 
disorder.  Any necessary tests or studies 
should be conducted.  The claims file 
must be made available to and reviewed by 
the examiners prior to the requested 
studies.  

3.  VARO must then review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied. 

4.  VARO should then readjudicate this 
claim.  If the benefit sought on appeal 
remains denied, the veteran and the 
veteran's representative, if any, should 
be provided with a supplemental statement 
of the case (SSOC).  The SSOC must 
contain notice of all relevant actions 
taken on the claim for benefits, to 
include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 

remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.




		
	G. H. SHUFELT
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).





